COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 PETER I. SHAH,                                   §                No. 08-22-00133-CV

                               Appellant,         §                   Appeal from the

 v.                                               §            143rd Judicial District Court

 MAPLE ENERGY HOLDINGS, LLC,                      §               of Reeves County, Texas

                               Appellee.          §               (TC# 22-03-24342-CVR)


                                 MEMORANDUM OPINION

       Appellee Maple Energy Holdings, LLC requests the Court dismiss this appeal for lack of

jurisdiction because there is not an appealable final judgment from the trial court. Finding the

Court does not have jurisdiction, we dismiss this appeal.

                                        BACKGROUND

       Appellant Peter I. Shah filed a motion to dismiss a lawsuit brought against him by Appellee

Maple Energy Holdings, LLC (Maple Energy) on several bases, including that the controversy is

being litigated in another venue. The trial court denied his motion to dismiss on July 5, 2022. And

it subsequently issued an order under Texas Rule of Civil Procedure 91a awarding Maple Energy

$9,738 in attorneys fees for “having to respond to the Motion.”
       Shah filed a notice of appeal challenging the trial court’s order awarding Maple Energy

attorneys fees. Maple Energy filed a motion to dismiss the appeal for lack of jurisdiction.

                                           DISCUSSION

       Maple Energy argues in its motion to dismiss that the Court lacks jurisdiction because none

of the trial court’s orders are final appealable orders. We agree.

       Unless otherwise permitted by statute, appeals may only be had from final orders or

judgments. Jack B. Anglin Co., Inc v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992). The Texas Supreme

Court defines a judgment as final and appealable “if and only if either it actually disposes of all

claims and parties then before the court, regardless of its language, or it states with unmistakable

clarity that it is a final judgment as to all claims and all parties.” Lehmann v. Har-Con Corporation,

39 S.W.3d 191, 192-93 (Tex. 2001), overruled on other grounds by Industrial Specialists, LLC v.

Blanchard Refining Company, LLC, No. 20-0174, 2022 WL 2082236, at *2 (Tex. June 10, 2022).

Here, the trial court’s order denying Shah’s motion to dismiss allows the lawsuit to proceed, so it

is not a final order. And the trial court’s order awarding Maple Energy attorney fees neither

disposes of all claims and parties before the court or states it is a final judgment. Because the trial

court’s order was not a final order, and because no statute permits an interlocutory appeal of orders

denying a motion to dismiss or awarding attorney fees under Rule 91a, we lack jurisdiction over

this appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014. We grant Appellee Maple Energy’s

motion to dismiss.

                                          CONCLUSION

       For the foregoing reasons, we hold the order being appealed is interlocutory and no statute

allows for an interlocutory appeal in this instance. Accordingly, we lack jurisdiction over this

appeal, and it is dismissed.



                                                  2
August 16, 2022
                                             GINA M. PALAFOX, Justice


Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  3